Exhibit 10.24
RETIREMENT AGREEMENT
     This RETIREMENT AGREEMENT, together with Exhibit A (“General Release”)
(attached) (collectively, the “Agreement”) reflects the mutual agreement between
JOSEPH KERIN, including his heirs, executors and assigns (“You” or “Your”) and
AMERICAN EAGLE OUTFITTERS, INC., including its parents, subsidiaries, affiliates
and related businesses (“the Company”), regarding the terms of your retirement
from employment with the Company.
     In exchange for the terms, promises and obligations set forth in this
Agreement, you and the Company agree as follows:
     1. Retirement Date. You shall continue full-time employment with the
Company through November 30, 2010 (the “Retirement Date”), upon which date you
shall voluntarily resign your employment. Until the Retirement Date, you will
continue to receive: (i) salary payments at the annual base salary rate you are
receiving as of the date you sign this Agreement, less applicable withholdings
and deductions, paid in accordance with the Company’s payroll practices in the
ordinary course; and (ii) benefits at the level and of the type you are
receiving as of the date you sign this Agreement.
     2. Acknowledgment of Retirement. As of the Retirement Date, you will cease
to be an employee or officer of the Company and the only benefits you will
receive from the Company are those described in this Agreement; provided,
however, that this Agreement does not waive any benefits you may be eligible to
receive under any of the Company’s retirement plans, profit sharing plans, stock
option plans, or similar employee benefits plans. You acknowledge and agree that
as of the Retirement Date, you shall have no authority or permission to hold
yourself out as being in any way connected with or interested in the business of
the Company and you will have no authority to take any action on behalf of or
otherwise bind the Company except as directed in writing by the Company’s Chief
Executive Officer or his designee. You acknowledge and agree that as of the
Retirement Date, you are resigning your position as an officer of the Company.
     3. Retirement Benefits. If you sign the General Release in the form
attached as Exhibit A, and it becomes effective as described in its Exhibit A,
Section 6, you will receive the following payments and benefits in the manner
and time frames described in this Section. You acknowledge and agree that
certain of the payments and benefits differ from and/or are greater than
benefits you would otherwise be eligible to receive upon retirement or
resignation, absent this Agreement.
     A. Severance Pay. You shall be entitled to Severance Pay in a gross amount
equal to $666,281.00. The Severance Pay will be paid in a lump-sum payment, less
applicable withholdings and deductions, on the Company’s next regularly
scheduled pay day following the Effective Date of the General Release. The
Company shall pay you the Severance Pay regardless of any future employment you
obtain.
     B. Health Insurance Reimbursement. If you make a timely election to
continue medical, dental and/or vision insurance coverage under the Company’s
group medical, dental and/or vision plans pursuant to federal law (COBRA), the
Company will reimburse you for up to fifteen (15) months of your COBRA payments,
ending on February 29, 2012. If you secure employment before February 29, 2012,
and medical, dental and/or vision coverage is available as a result of that
employment, the Company’s obligation to reimburse COBRA shall immediately cease.
After February 29, 2012, you may continue COBRA coverage, subject to applicable
law, at your sole expense. To receive reimbursement, you must mail proof of
payment to the Company’s Benefits Department, 77 Hot Metal Street, Pittsburgh,
PA, 15203, or send proof of payment via fax to the Benefits Department at
724-778-6524.
     C. Company Automobile. You will have continued use of your current
Company-leased automobile from the Retirement Date through February 29, 2012
(the “Company Lease Period”). The Company will make the monthly lease payments
by the 30th of each month during the term of the Company Lease Period. All other
expenses associated with use of the vehicle during the Company Lease Period,
such as gas, maintenance and/or insurance, shall be paid at your sole expense.
At the conclusion of the Company Lease Period, you will have the option of
returning the automobile to the Company or purchasing the automobile at your own
expense.





--------------------------------------------------------------------------------



 



     4. Equity. You acknowledge and agree that the equity awards granted to you
under the terms of the Company’s benefit plans will be administered as follows,
all in accordance with the terms of their respective plans
     A. Stock Options.
          1. Stock Option Grants Awarded in 2006, 2007, 2008 and 2009. You were
awarded stock option grants under the Company’s 2005 Stock Award and Incentive
Plan (“2005 Plan”) on February 28, 2006, March 6, 2007, March 5, 2008 and
February 2, 2009. All unvested options awarded under these grants shall vest
automatically on the Retirement Date. These options, together with all
previously vested options, shall remain exercisable from the Retirement Date
through November 30, 2011. Any stock options that remain unexercised as of that
date will be forfeited.
          2. Stock Option Grant Awarded in 2010. You were awarded a stock option
grant under the Company’s 2005 Stock Award and Incentive Plan, as amended
(“2005A Plan”), on March 2, 2010. All unvested options awarded in the March 2,
2010 grant shall vest according to the grant’s original vesting schedule (1st
third on March 2, 2011, 2nd third on March 2, 2012, and final third on March 2,
2013). These options will remain exercisable for one calendar year from each
individual tranche’s vesting date (1st third on March 2, 2012, 2nd third on
March 2, 2013, and final third on March 2, 2014). Any stock options that remain
unexercised as of its individual expiration date will be forfeited.
     B. Restricted Stock (Time-based). You currently have 1 outstanding,
time-based Restrict Stock Unit award under the Company’s Long-term Restricted
Stock Unit Incentive Plan, identified as follows: March 2, 2010 (“RSU Time-Based
Award”). Upon certification of fiscal year 2010 performance and vesting, you are
eligible for a pro-rata portion of your RSU Time-based Award based on your
months of service in the one-year performance period or three-year vesting
period as of the Retirement Date. Payment will be made no sooner than the date
on which other participants are paid their awards, if any payments are made, in
accordance with the terms of the plan (anticipated March, 2011). The payment
will be made less any applicable withholdings or deductions. The balance of the
Restricted Stock Unit award is forfeited, per the terms of the plan, as of the
retirement date.
     C. Restricted Stock (Performance-Based). You currently have 2 outstanding,
performance-based Restricted Stock Unit awards under the Company’s Long-term
Restricted Stock Unit Incentive Plan, identified as follows: March 3, 2009 and
March 2, 2010 (“RSU Performance-based Awards”). You are eligible for a pro-rata
portion of your RSU Performance-based Awards if the Company achieves the fiscal
year 2011 and 2012 performance goals established by the plan. The pro-rata
amount you may be eligible for will be based on your months of service in each
performance period as of the Retirement Date. Payment will be made no sooner
than the date on which other participants are paid their awards, if any payments
are made, in accordance with the terms of the plan (anticipated March, 2012 and
March, 2013). The payment will be made less any applicable withholdings or
deductions. If the Company does not achieve the fiscal year 2011 and 2012
performance goals established by the plan, your RSU Performance-based Awards
will be forfeited. The balance of the Long-term Performance Share Restricted
Stock Unit award is forfeited, per the terms of the plan, as of the retirement
date.
     5. 401k. The Company agrees to pay you all amounts due to you under the
Company’s 401k Plan in accordance with the terms of the plan.
     6. Incentive Compensation Bonus. You are not eligible for payment of any
amount under any incentive or bonus plan(s) for the Company’s current or future
fiscal years.
     7. Consulting Services. From February 1, 2011 through January 31, 2012, the
Company may, but has no obligation to, engage you from time to time, at its
discretion, to perform consulting services for the Company on dates that are
mutually agreed upon. The Company will pay you $2,000.00 per day, plus expenses,
for such consulting. You agree that any consulting services you provide to the
Company will be performed as an independent contractor and not as an employee.
Subject to the restrictions in Section 12 below, nothing in this Agreement
prohibits you from engaging in such other business activities as you desire so
long as the performance of such services does not interfere with the timely
completion of your consulting services. You will receive a 1099 for the
performance of consulting services to the Company, and you expressly agree that
you are obligated to pay all taxes on any moneys paid.
     8. 409A Agreement. You acknowledge and agree that you and the Company are
party to a “409A Addendum” signed by you on December 25, 2008 a copy of which is
attached as Exhibit A to this Agreement. You acknowledge and agree that all of
the terms of the 409A Agreement remain in full force and effect and shall
survive the termination of your employment with the Company and the execution of
this Agreement.





--------------------------------------------------------------------------------



 



     9. Reasonable Cooperation. You acknowledge and agree that your agreement to
fully cooperate with the Company with respect to the provisions of this
Section 9 in its entirety is a material term of this Agreement. The failure by
you to cooperate fully with the Company in accordance with this Section 9 is a
material breach of the terms of this Agreement that will result in the
forfeiture of all compensation and benefits described in this Agreement.
          A. Transfer of Job Responsibilities. You shall fully cooperate in
transferring all of your responsibilities and duties with regard to the
Company’s business operations as directed by the Company’s management at its
sole discretion.
          B. Fiduciary Obligations. You acknowledge and agree that at all times
until and through the Retirement Date, you will carry out your duties in a
manner consistent with and in compliance with all present and future
requirements of: (i) applicable federal, state and local laws and regulations;
(ii) Company policies and procedures; and (iii) the directives and instructions
of the Company’s management. You acknowledge and fully understand that you have
a fiduciary relationship with the Company and, as a fiduciary, you are under an
obligation to use due care and act in the best interest of the Company at all
times.
          C. Legal Matters. You agree to cooperate with the Company and its
attorneys as may be reasonably required concerning any past, present or future
legal matters that relate to or arise out of your employment with the Company,
with the understanding that any meetings you are required to attend are
scheduled during normal business hours at mutually agreeable times. You
acknowledge that you have advised the Company’s General Counsel of all facts of
which you are aware that constitutes or might constitute violations of the
Company’s Code of Ethics or legal obligations. The Company agrees to reimburse
you for any and all reasonable costs and expenses you may incur in connection
with such cooperation.
          D. Indemnification. You shall be indemnified for acts and omissions
occurring on or prior to the Retirement Date to the fullest extent permitted
under applicable law and Company rules and regulations.
     10. Death. Notwithstanding anything to the contrary in this Agreement, in
the event of your death, the Company will pay to your beneficiary all remaining
compensation and benefits described in this Agreement subject to the terms and
conditions set forth herein.
     11. Confidentiality of this Agreement. You agree that this Agreement, the
compensation and benefits, and all other terms of this Agreement are each
confidential information and shall not be disclosed or revealed to any person
other than your attorney, accountant, tax advisor, and immediate family members
(who each must be informed of and agree to be bound by the terms of this
Section 11), and any governmental taxing authority.
     12. Restrictive Covenants. You acknowledge and reaffirm that you and the
Company are parties to an “RSU Confidentiality, Non-Solicitation,
Non-Competition And Intellectual Property Agreement” signed by you on March 17,
2009 the “Confidentiality Agreement,” a copy of which is attached as Exhibit B
to this Agreement). You acknowledge and agree that all of your obligations under
the Confidentiality Agreement remain in full force and effect and shall survive
the retirement of your employment with the Company and the execution of this
Agreement.
     13. Non-Disparagement. You agree not to disparage or denigrate the Company
or its directors, officers or employees orally or in writing. The Company agrees
to use its reasonable best efforts to cause its directors, officers and managers
not to disparage you orally or in writing. Notwithstanding this mutual,
non-disparagement provision, it shall not be a violation of this Section 13 for
any person to make truthful statements when required by court order or as
otherwise required by law.
     14. No Admission of Liability. Neither this Agreement, nor any of its
terms, is intended to constitute and should not be construed as constituting an
admission of fault, wrongdoing or liability by either party, but rather reflects
the parties’ desire to fairly and amicably separate your employment, as well as
to resolve fairly and amicably any disputes or claims.
     15. Representations & Warranties. You represent and warrant that you have
no interest or obligation that is inconsistent with or in conflict with this
Agreement or that would prevent, limit or impair your performance of any part of
this Agreement. You represent that as of the date you have signed this
Agreement, you have not filed, directly or indirectly, nor caused to be filed,
any “Claims” (as defined in the General Release) against the Company or the
“Releasees” (as defined in the General Release) in any forum, including federal,
state or local court, in arbitration, or in any administrative proceeding with
any governmental agency.





--------------------------------------------------------------------------------



 



     16. Breach of this Agreement. You agree that in the event you breach any of
the terms of this Agreement or the General Release, you will forfeit all
benefits and compensation described in this Agreement, plus you will pay any
expenses or damages incurred by the Company and/or its agents, officers,
directors or employees as a result of the breach, including reasonable
attorneys’ fees.
     17. Dispute Resolution. All disputes, claims or controversies arising out
of or in connection with this Agreement, your employment or its termination,
including but not limited to those concerning workplace discrimination and all
other statutory claims shall be submitted exclusively to and determined by final
and binding arbitration before a single arbitrator (“Arbitrator”) of the
American Arbitration Association (“AAA”) in accordance with the Association’s
then current rules for the resolution of employment disputes. The parties
consent to the authority of the Arbitrator, if the Arbitrator so determines, to
award fees and expenses (including reasonable attorneys’ fees) to the prevailing
party in the arbitration. Excluded from this agreement to arbitrate are claims
you may have for workers’ compensation and unemployment compensation benefits,
as well as claims the Company may have for injunctive relief to enforce
Section 12 of this Agreement, which includes claims for injunctive relief to
enforce the underlying Confidentiality Agreements.
     18. Entire Agreement.
          A. Except as provided in Sections 8 and 12 of this Agreement, this
Agreement constitutes the entire understanding between you and the Company
relating to the subject matter contained herein and this Agreement supersedes
any previous agreement(s) that may have been made in connection with your
employment with the Company. This Agreement may not be changed, modified, or
altered without the express written consent of you and a senior officer of the
Company.
          B. The Company’s failure to insist upon strict adherence to any term
of this Agreement on any occasion shall not be considered a waiver of, or
deprive the Company of its right thereafter to insist upon strict adherence to
that term or any other term of this Agreement. To be effective, any waiver must
be in writing and signed by a senior officer of the Company.
     19. Governing Law. This Agreement shall be construed in accordance with the
laws of the Commonwealth of Pennsylvania, without giving effect to conflicts of
laws principles.
     20. Severability. If any part or section of this Agreement is found to be
contrary to law or unenforceable, the remainder shall remain in full force and
effect. Furthermore, it is expressly understood and agreed that if a final
determination is made by a court of law that the time or any other restriction
contained in Section 12 of this Agreement, or the underlying Confidentiality
Agreements, is an unenforceable restriction against you, then the provisions of
Section 12 and/or the Confidentiality Agreements shall not be rendered void but
shall be deemed amended to apply as to such maximum time and to such other
maximum extent as such court may determine or indicate to be enforceable.
Alternatively, if any such court finds that any restriction contained in
Section 12 and/or the Confidentiality Agreements is unenforceable, and such
restriction cannot be amended so as to make it enforceable, such finding shall
not affect the enforceability of any other provision of this Agreement.
     21. Period for Review of this Agreement.
          A. You are hereby advised and encouraged to consult with an attorney
prior to executing this Agreement. You acknowledge that if you have executed
this Agreement without consulting an attorney, you have done so knowingly and
voluntarily.
          B. You acknowledge that you have been given at least twenty-one
(21) days from the date you first received this Agreement, which was on or about
October 25, 2010, during which to consider its terms. You understand that the
offer made to you under this Agreement remains open for at least twenty-one
(21) days, and that you may accept the offer at any time between October 25,
2010 and November 15, 2010. If you do not accept this Agreement on or before
that date, the offer set forth in this Agreement is automatically rescinded
unless the Company otherwise expressly notifies you in writing.
     22. Period for Review of the General Release.
          A. You are hereby advised and encouraged to consult with an attorney
prior to executing the General Release. You acknowledge that if you execute the
General without consulting an attorney, you have done so knowingly and
voluntarily. You acknowledge and agree that the compensation and benefits
provided for in this Agreement are contingent upon you signing the General
Release and it becoming effective.





--------------------------------------------------------------------------------



 



          B. You acknowledge and agree and that you have been given at least
twenty-one (21) days from the date you first received the General Release, which
was on or about October 25, 2010, during which to consider its terms. You
acknowledge and agree that you will not sign the General Release until on or
after the Retirement Date.
          C. You acknowledge and agree that you have the right to revoke your
acceptance of the General Release if you notify the Company in writing within
seven (7) calendar days following the date you sign it. You acknowledge that in
order for your revocation to be effective, it must be in writing, signed by you,
and either postmarked within seven (7) days of the date you signed the General
Release and addressed to the Company’s Executive Vice President of Human
Resources, American Eagle Outfitters, Inc., 77 Hot Metal Street, Pittsburgh,
Pennsylvania, 15203; or hand delivered within seven (7) calendar days of the
date you signed the General Release to the Company’s Executive Vice President of
Human Resources. The General Release will become effective on the 8th day after
you sign it (the “Effective Date”); provided that you have not timely revoked it
in accordance with this Section.
     23. Transferability. This Agreement shall be binding upon any successor to
the Company, whether by merger, consolidation, purchase of assets or otherwise.
No provision of this Agreement is intended to confer any rights, benefits,
remedies, obligations or liability hereunder upon any person or entity, other
than the parties hereto and their respective successors and assigns, which in
your case will include your heirs and/or your estate.
     24. Counterparts. This Agreement may be executed in counterparts.
     25. Ambiguities. You and the Company agree that the general rule that
ambiguities shall be construed against the drafting party shall not apply to any
interpretation of this Agreement.
     26. Interpretation. Whenever possible, each provision of this Agreement
shall be interpreted in such a manner as to be valid and effective under
applicable law. All captions are for convenience of reference only and shall be
disregarded in interpreting this Agreement.
* * * *
— SIGNATURE BLOCK ON NEXT PAGE —





--------------------------------------------------------------------------------



 



YOU ACKNOWLEDGE AND AGREE THAT YOU WERE ADVISED THAT THIS AGREEMENT IS A LEGAL
DOCUMENT; THAT YOU WERE ADVISED TO CONSULT WITH AN ATTORNEY CONCERNING THIS
AGREEMENT; THAT YOU WERE GIVEN TWENTY-ONE (21) DAYS WITHIN WHICH TO CONSIDER THE
TERMS OF THIS AGREEMENT, WHICH YOU AGREE WAS A REASONABLE, ADEQUATE TIME WITHIN
WHICH TO DO SO; AND THAT YOU EXECUTE IT KNOWINGLY AND VOLUNTARILY AND WITH FULL
UNDERSTANDING OF ITS CONSEQUENCES.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the
dates indicated below.

             
Dated: November 24, 2010
      /s/ Joe Kerin
 
   
 
      JOE KERIN    

                          AMERICAN EAGLE OUTFITTERS, INC.    
 
               
 
               
Dated: November 24, 2010
      By:   /s/ Thomas DiDonato
 
   
 
               
 
      Its:   Executive Vice President, Human Resources
 
   





--------------------------------------------------------------------------------



 



EXHIBIT A
GENERAL RELEASE
     In exchange for the promises and benefits set forth in the Retirement
Agreement between American Eagle Outfitters, Inc., including its parents,
subsidiaries, affiliates and related businesses (the “Company”) and me, Joe
Kerin, including my heirs, executors and assigns, dated November 24, 2010 (the
“Agreement”), and to be provided to me following the Effective Date of this
General Release, I hereby acknowledge, understand and agree as follows:
          1. On behalf of myself and my family, heirs, executors,
administrators, personal representatives, agents, employees, assigns, legal
representatives, accountants, affiliates and for any partnerships, corporations,
sole proprietorships, or other entities owned or controlled by me, I fully
release, acquit, and forever discharge the Company, its past, present and future
officers, directors, shareholders, agents, representatives, insurers, employees,
attorneys, subsidiaries, affiliated corporations, and assigns (collectively, the
“Releasees”), from any and all charges, actions, causes of action, claims,
grievances, damages, obligations, suits, agreements, costs, expenses, attorneys’
fees, or any other liability of any kind whatsoever, suspected or unsuspected,
known or unknown, which have or could have arisen out of my employment with the
Company and/or termination of my employment with the Company (collectively,
“Claims”), including:
               a. Claims arising under Title VII of the Civil Rights Act of 1964
(as amended), the Civil Rights Acts of 1866 and 1991, the Americans With
Disabilities Act, the Family and Medical Leave Act, the Employee Retirement
Income Security Act, the Fair Labor Standards Act, the Occupational Safety and
Health Act, the Sarbanes-Oxley Act, and/or any other state, federal, local or
municipal statute; and/or
               b. Claims for age discrimination arising under the Age
Discrimination in Employment Act of 1967 (as amended) and the Older Workers
Benefit Protection Act, except age discrimination claims that may arise after
the Effective Date of this General Release; and/or
               c. Claims arising out of any other federal, state, or local
statute, law constitution, ordinance or regulation; and/or
               d. Any other employment related Claim whatsoever including, but
not limited to, claims relating to implied or express employment contract,
public policy or tort claims, retaliatory discharge claims, negligent hiring,
retention, or supervision claims, defamation claims, wrongful discharge claims,
intentional infliction of emotional distress claims, invasion of privacy claims,
intentional interference with contract claims, intentional interference with
business relations claims, detrimental reliance claims, loss of consortium
claims, promissory estoppel claims, common law claims, claims for compensatory
or punitive damages, claims for back pay, claims relating to legal restrictions
on the Company’s right to terminate employees or pursuant to any other claim
whatsoever, arising out of or relating to my employment with the Company and/or
termination of employment from the Company.
               e. Excluded from this General Release are any Claim for breach of
the Agreement and any Claim that cannot be released or waived by law, including
but not limited to the right to file a charge with or participate in an
investigation conducted by certain government agencies. I acknowledge and agree,
however, that I am releasing and waiving my right to any monetary recovery
should any government agency pursue any claims on my behalf that arose prior to
the Effective Date of this General Release. I also agree that I have been
properly paid for all hours worked, have not suffered any on-the-job injury for
which I have not already filed a claim and I have been properly provided any
leaves of absence because of my own health condition or a family member’s health
condition.
          2. Release of Other Claims. In further consideration of the promises
made by the Company in this General Release, I, for myself and my family, heirs,
executors, administrators, personal representatives, agents, employees, assigns,
legal representatives and accounts, affiliates and for any partnerships,
corporations, sole proprietorships, or other entities owned or controlled by
you, fully release, acquit, and forever discharge the Releasees from any and all
Claims of which I have knowledge as of the Effective Date of this General
Release.
          3. Certification Regarding Other Claims. By my signature below, I
certify that I have no knowledge of any Claim that I may have against the
Releasees, that I have no present intention to file any claims of any character
against the Releasees, and that I have not consulted with any attorney or
counselor of any kind regarding any such potential claim





--------------------------------------------------------------------------------



 



against the Releasees as of the date I sign this General Release. I agree that
if the above certification is found to be false, any claims of which I have
knowledge, an intention to file a claim regarding, or about which I have
consulted an attorney will be deemed released by operation of this General
Release.
          4. Consultation with an Attorney. I am hereby advised and encouraged
to consult with an attorney prior to executing this General Release. I
acknowledge that if I have executed this General Release without consulting an
attorney, I have done so knowingly and voluntarily.
          5. Period for Review. I acknowledge that I have been given at least
twenty-one (21) days from the date I first received this General Release, which
was on or about October 25, 2010, during which to consider its terms. I
understand that if I do not sign this General Release, or if I revoke my
signature, I am not entitled to any of the compensation and benefits provided
for under the terms of the Agreement.
          6. Revocation. I acknowledge and agree that I have the right to revoke
my execution of this General Release if I notify the Company in writing within
seven (7) calendar days following the date I sign it. I acknowledge that any
revocation, to be effective, must be in writing, signed by me, and either
postmarked within seven (7) days of the date I signed this General Release and
addressed to the Company’s Executive Vice President of Human Resources, American
Eagle Outfitters, Inc., 77 Hot Metal Street, Pittsburgh, Pennsylvania, 15203; or
hand delivered within seven (7) calendar days of the date I signed this General
Release to the Company’s Executive Vice President of Human Resources. This
General Release will become effective on the 8th day after I sign it (the
“Effective Date”); provided that I have not revoked it.
I ACKNOWLEDGE AND AGREE THAT I HAVE BEEN ADVISED THAT THIS GENERAL RELEASE IS A
LEGAL DOCUMENT, AND HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY CONCERNING
THIS GENERAL RELEASE. I ACKNOWLEDGE AND AGREE THAT I HAVE CAREFULLY READ AND
FULLY UNDERSTAND ALL PROVISIONS OF THIS GENERAL RELEASE, AND AM VOLUNTARILY AND
KNOWINGLY SIGNING IT.

             
By:
  /s/ Joseph E. Kerin
 
      Date: November 30, 2010
 
  Joe Kerin        





--------------------------------------------------------------------------------



 



EXHIBIT A
Executive: Joseph Kerin
409A Addendum
Both the undersigned officer (the “Executive”) of American Eagle Outfitters,
Inc. and/or its direct or indirect subsidiaries (collectively, the “Company”)
and the Company desire to amend any outstanding offer letter and/or any other
written terms of employment between the Executive and the Company (“written
employment terms”) to comply with the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”).
In consideration of the mutual promises in this amendment the parties agree to
amend the written employment terms as follows:
Notwithstanding anything in the written employment terms to the contrary, if
Executive is a “specified employee” as defined in Section 409A of the Code and
the Company determines that any amounts to be paid to Executive under the
written employment terms could be subject to penalty taxes under Section 409A of
the Code, then the Company shall not commence payment of such amounts until the
earlier of (a) the date that is six months after the Executive’s Termination
Date or (b) the date of the Executive’s death. Any amount that otherwise would
have been payable to Executive by the Company but for the delay described above
shall be aggregated and paid with the first payment under this provision. For
purposes of this Addendum, ‘Termination Date’ shall mean the date on which a
‘separation from service’ occurs, as defined in Treasury
Regulation Section 1.409A-1(h).
Except as modified by this Addendum, the written employment terms remain in full
force and effect in accordance with the stated terms.
In witness whereof, the undersigned have executed this Addendum effective the
29th day of December, 2008.
American Eagle Outfitters, Inc.,
for itself and its direct and indirect subsidiaries

         
By:
  /s/ Neil Bulman, Jr.
 
   
 
       
Its:
  Vice President    
 
       
Executive:
  /s/ Joseph E. Kerin
 
   





--------------------------------------------------------------------------------



 



EXHIBIT B
AMERICAN EAGLE OUTFITTERS, INC.
RSU Confidentiality, Non-Solicitation, Non- Competition And
Intellectual Property Agreement
     As an officer of American Eagle Outfitters, Inc. or one of its subsidiaries
or affiliates (collectively, the “Company”), the undersigned is a participant in
the Company Long Term Incentive Compensation Plan (the “Old LTICP”) and is
eligible to participate in the new Company Long Term Restricted Stock Unit
Incentive Plan (the “RSU Plan”) and has access to or may develop trade secrets,
intellectual property, and other confidential or proprietary information
(“Confidential Information”) of the Company.
     NOW, THEREFORE, in recognition of the highly competitive nature of the
business conducted by the Company and in exchange for and in consideration of:

  •   my continued employment with the Company;     •   the benefit of being
able as a “Contract Participant” to receive the distribution of my full account
balance under the LTICP in two annual installments; and     •   to be eligible
to receive a pro rated award under the RSU Plan after termination of my
employment, based on actual days worked and performance goals being met for the
full period, but not an amount above the “target” award level;

I agree as follows:
     1. I will at all times during and after my employment with the Company
faithfully hold the Company’s Confidential Information in the strictest
confidence, and I will use my best efforts and diligence to guard against its
disclosure to anyone other than as required in the performance of my duties to
the Company. I will not use Confidential Information for my own personal benefit
or for the benefit of any competitor or other person. I understand that
Confidential Information includes all information and materials relating to
Intellectual Property, as defined below, the Company’s trade secrets and all
information relating to the Company that the Company does not make available to
the public. By way of example, Confidential Information includes information
about the Company’s products, designs, processes, systems, marketing,
promotional plans, technical procedures, strategies, costs, financial
information, and many other types of information and materials. Upon termination
of my employment with the Company, regardless of the reason for such
termination, I will return to the Company all computers, data storage devices,
documents and other materials of any kind that contain Confidential Information.
I will not use any confidential information of any third party, including any
prior employer, in breach of a legal obligation to that third party in the
course of my work for the Company.
     2. If I decide to resign my employment with the Company, I will provide the
Company with thirty (30) days prior written notice.
     3. If I leave the Company for any reason whatsoever, then for a period of
eighteen (18) months after my separation from the Company, I will not directly
or indirectly solicit, induce or attempt to influence any associate to leave the
employment of the Company, nor will I in any way assist anyone else in doing so.
     4. I agree that all inventions, designs and ideas conceived, produced,
created, or reduced to practice, either solely or jointly with others, during my
employment with the Company, including those developed on my own time, which
relate to or are useful in the Company’s business (“Intellectual Property”)
shall be owned solely by the Company. I understand that whether in preliminary
or final form, such Intellectual Property includes, for example, all ideas,
inventions, discoveries, designs, innovations, improvements, trade secrets, and
other intellectual property. All Intellectual Property is either work made for
hire for the Company within the meaning of the U. S. Copyright Act, or, if such
Intellectual Property is determined not to be work made for hire, then I
irrevocably assign all right, title and interest in and to the Intellectual
Property to the Company, including all copyrights, patents, and/or trademarks. I
will, without any additional consideration, execute all documents and take all
other actions needed to convey my complete ownership of the Intellectual
Property to the Company so that the Company may own and protect such
Intellectual Property and obtain patent, copyright and trademark registrations
for it. I agree that the Company may alter or modify the Intellectual Property
at the Company’s sole discretion, and I waive all right to





--------------------------------------------------------------------------------



 



claim or disclaim authorship. I represent and warrant that any Intellectual
Property that I assign to the Company, except as otherwise disclosed in writing
at the time of assignment, will be my sole, exclusive, original work. I have not
previously invented any Intellectual Property or I have advised the Company in
writing of any prior inventions or ideas.
     5. If I leave the Company for any reason whatsoever, then for a period of
twelve (12) months after my separation from the Company, I will not, directly or
indirectly, work for or contribute to the efforts of any business organization
or entity that competes, or plans to compete, with the Company or its products
and services. I understand that the Company at its discretion may waive this
provision or shorten the twelve month period by giving me a written waiver. I
also understand that the Company shall continue to pay me my base salary during
the period I am required not to work for a competitor, except that in no case
will the Company pay me my base salary for any portion of the period that I am
employed or work for someone other than a competitor.
     6. I understand and agree that if I breach any provision of this Agreement
as determined in the sole discretion of the Company, then the Company may
refrain from paying to me my account balance under the LTICP or the RS Plan, all
of which I will forfeit in that event.
     7. I understand and agree that the Company has the right to suspend or
terminate the RS Plan at any time in the future, provided that such suspension
or termination does not decrease the value of my then-current account balance.
     8. I understand and agree that the Company is entitled, in addition to
other remedies, to obtain an injunction against any potential or actual
violation of this Agreement. This Agreement is in addition to and does not
replace any other agreement between me and the Company relating to the subject
matter hereof, and I acknowledge that the Company is entitled to enforce any
such other agreement in addition to the provisions of this Agreement.
     9. Notwithstanding the foregoing, if I am a “specified employee” as defined
in Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)
and the Company determines that any amounts to be paid to me under this
Agreement could be subject to penalty taxes under Section 409A of the Code, then
the Company shall not commence payment of such amounts until the earlier of (a)
the date that is six months after my Termination Date or (b) the date of my
death. Any amount that otherwise would have been payable but for the delay
described above shall be aggregated and paid with the first payment under this
Section 9. For purposes of this Agreement, ‘Termination Date’ shall mean the
date on which a ‘separation from service’ occurs, as defined in Treasury
Regulation Section 1.409A-1(h) and the guidance promulgated there under.
     10. This Agreement cannot be changed in any way unless the Company agrees
in writing. This Agreement will be governed by and interpreted in accordance
with Pennsylvania law.

                          American Eagle Outfitters, Inc.    
 
               
Date: April 20, 2009
      By:   /s/ James V. O’Donnell
 
   
 
          James V. O’Donnell, CEO    
 
               
Date: March 17, 2009
          /s/ Joseph E. Kerin
 
   
 
          Officer signature    

